DETAILED ACTION
Status of Application: Claims 31-50 are present for examination at this time.  
Claims 31-35 and 41-45 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 36-40 and 46-50are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The specific use of the second location feature data which would actually be a third comparison identifier appears to be outside the searched prior art.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims  31-35 and 41-45 rejected under 35 U.S.C. 103 as being unpatentable over “Localization System Comprising Multiple Beacons And An Assignment System” by Sharma et al., US2017/0269286 in view of 
“System and Method to track inventory using RFID Tags” by Himberger et al, US2007/0164863 (“Himberger”).
With regard to claims 31 and 41, while Sharma discloses a neighbor awareness method comprising  (and a mobile terminal with non-transitory instructions related to such) 	obtaining first location, feature information, wherein the first location feature information indicates an environmental condition around a current location of a beacon device (Sharma at ¶¶13, 14, and 17 where there is a storage system that stores two different identifiers for each beacon device);	obtaining registration location feature information of the beacon device, wherein the registration location feature information indicates an environmental condition around an original assembly location of the beacon device (Sharma at ¶¶101, 118 where the devices have original identifiers for original deployment and temporary identifiers);	and comparing the first location feature information …to determine whether to trigger neighbor awareness, wherein both the environmental condition around the current location and the environmental conditional around the original assembly location comprise environmental data and a radio signal (Sharma at ¶¶134-136 where the system uses location identifiers to trigger the local use of the mobile device for controlling the devices nearby.  This would seem to comport with “neighbor awareness” as defined in Applicant’s specification at ¶2).
Sharma does not explicitly state that which is known in the art of communications as taught by Magal. Magal discloses: and comparing the first location feature information with the registration location feature information (Himberger at ¶22 where the original tag value is hashed and compared to determine if the right tags are present).
Reasons to Combine: Sharma and Himberger are from similar fields of endeavor in that they are tracking multiple IDs across portable wireless beacon type devices.  Combining 

Differences in Claim 41: while Claim 41 is directed to a mobile terminal embodiment, Sharma discloses such at ¶22.
With regard to claims 32 and 42 , Sharma in view of Himberger discloses the neighbor Awareness method of claim 31 and related mobile terminal, wherein obtaining the registration location feature information of the beacon comprises obtaining the registration location feature information based on a registration location feature table, wherein the registration location feature table stores a correspondence between an identification of the beacon device and the registration location feature information (Sharma at ¶13 where there is a list of location identifiers that is stored).Claim 33 The neighbor awareness method  of claim 32 wherein  before  obtaining the registration location feature information based on the registration location feature table, the method further comprises communicating with a server to receive the registration location feature table (Sharma at ¶22 where the list is stored on a server).
With regard to claims 34 and 44, Sharma in view of Himberger discloses the neighbor Awareness method of claim 31 and related mobile terminal, wherein comparing the first location feature information with the registration location feature information to determine whether to trigger the neighbor awareness comprises:	comparing a first degree of matching between the first location feature information and the registration location feature information:	and triggering neighbor  awareness when the first  degree of matching is greater than or equal to a first threshold (Himberger at ¶22 where the degree of matching is 100% threshold).
With regard to claims 35 and 45, Sharma in view of Himberger discloses the neighbor Awareness method of claim 31 and related mobile terminal, wherein comparing the first location feature information with the registration location feature information to determine whether to trigger the neighbor awareness comprises:	comparing a first degree of matching between the first location feature information and the registration location feature information (Himberger at ¶22 where the degree of matching is 100% threshold).;	and forbidding neighbor when the first degree of matching degrees less than a first threshold (Sharma at ¶¶134-136 where the system uses location identifiers to trigger the local use of the mobile device for controlling the devices nearby  If there is no match control is denied.  When Sharma is combined with Himberger this would mean that when the 100% threshold is not met for matching identifiers, control is denied).

With regard to claim 40 , The neighbor awareness method of claim 31, wherein obtaining the first location feature information comprises receiving the first location feature information from the beacon device, and wherein the first location feature information is collected by the beacon device (Shamra at ¶22, and 134-137)..
Documents Considered but not Relied Upon
The documents below were considered.
“Method to Detect Misplacement of Packages in Wrong Trailers Using Trailer Monitoring Unit” by Magal et al.,  at ¶¶17-19 discusses a method for comparing beacon identifiers to make sure an item has been placed in the right sport.  Solving a similar problem to that of Applicant..
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642